DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Wang and Chen appear to be the closest prior arts on record. The closest prior arts as a whole, either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1, 18 and 20, Wang teaches an image segmentation method for vehicle exterior parts based on deep learning for performing manual segmentation and calibration of the original image according to the segmentation target in the image to obtain segmentation labels. The original image and segmentation tags are input into a deep learning neural network, and the deep learning neural network is trained in combination with a regression model to obtain a deep learning network model, where the deep learning neural network includes sequentially connected coding layers, Decoding layer and convolutional layer. Chen discloses a method based on multi-branch and multilayer features. Each front image is obtained based on plate location and car-face image is divided according to texture information. Global and local features are extracted using optimized multi-branch and features in different CNN layers are connected to the fully connected layer.
inter alia, wherein the obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized comprises: obtaining the plurality of region segmentation results of the target vehicle from the image to be recognized by means of a first neural network for region extraction; wherein the first neural network has a first feature extraction layer and a first computing layer connected to a tail end of the first feature extraction layer, wherein the obtaining a plurality of region segmentation results of the target vehicle from the image to be recognized by means of a first neural network for region extraction comprises: performing feature extraction on the image to be recognized by means of the first feature extraction layer to obtain a plurality of key points of the target vehicle; and classifying the plurality of key points by means of the first computing layer to obtain a plurality of key point clusters, and respectively fusing feature maps of key points in the plurality of key point clusters, to obtain region segmentation results corresponding to the plurality of key point clusters.
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remark, it has been determined that the claims have been found novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664